
	
		II
		111th CONGRESS
		1st Session
		S. 1144
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mr. Johnson (for
			 himself, Mr. Tester, and
			 Mr. Crapo) introduced the following bill;
			 which was read twice and referred to the Committee on Commerce, Science, and
			 Transportation
		
		
			June 3, 2009
			Committee discharged; referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To improve transit services, including in
		  rural States.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Transit Improvement and
			 Flexibility Act of 2009.
		2.Formula grants for other than urbanized
			 areasSection 5311(c)(2) of
			 title 49, United States Code, is amended—
			(1)in subparagraph (A), by striking 20
			 percent and inserting 25 percent; and
			(2)in subparagraph (B), by striking 80
			 percent and inserting 75 percent.
			3.Flexible use of elderly and disabled
			 fundingSection 5310 of title
			 49, United States Code, is amended by—
			(1)in subsection (a), by adding at the end the
			 following:
				
					(5)Operating costsA State may use not more than 25 percent of
				the amounts apportioned to the State under this section for operating costs of
				equipment and facilities that are or have been funded in whole or part under
				this section.
					;
				and
			(2)in subsection (c)—
				(A)by redesignating paragraphs (2) and (3) as
			 paragraphs (3) and (4), respectively; and
				(B)by inserting after paragraph (1) the
			 following:
					
						(2)Operating assistance
							(A)In generalExcept as provided in subparagraph (B), a
				grant made under this section for operating assistance may not exceed 50
				percent of the net operating costs of the project, as determined by the
				Secretary.
							(B)ExceptionA State described in section 120(b) of
				title 23 shall receive a Government share of the net operating costs equal to
				62.5 percent of the Government share provided for under paragraph
				(1)(B).
							.
				4.Pilot program for transit centers in
			 smaller cities and towns
			(a)In generalChapter 53 of title 49, United States Code,
			 is amended by inserting after section 5311 the following:
				
					5311a.Pilot program for transit centers in
				smaller cities and towns
						(a)In generalThe Secretary shall establish a program
				(referred to in this section as the program) of grants to
				eligible States for the purpose of establishing transit centers in urbanized
				areas with a population of less than 200,000 and in areas other than urbanized
				areas. Such transit centers may include multimodal transportation centers that
				include transit centers.
						(b)PurposeThe purpose of the program is to facilitate
				the development of transit service in areas that, historically, may not have
				received adequate attention to the development of transit service by providing
				facilities that have the potential to be transformational with respect to the
				provision of improved transit service in a community.
						(c)DefinitionsIn this section—
							(1)the term eligible State
				means a State with a population density of less than 100 persons per square
				mile of land area, based on the most recent decennial census at the time an
				application is filed; and
							(2)the definitions of recipient
				and subrecipient in section 5311(a) shall apply.
							(d)Procedures
							(1)In generalThe Secretary shall develop administrative
				procedures and requirements for the implementation of this section, including
				any application procedures, and may pattern such procedures and requirements
				after requirements applicable to discretionary bus grants under section 5309,
				but shall streamline such processes and limit requirements to the maximum
				extent possible, to facilitate prompt implementation of the program and to
				minimize the regulatory burden on grant recipients and subrecipients.
							(2)DevelopmentThe Secretary shall develop proposed
				procedures under this subsection and publish them in the Federal Register for
				comment within 60 days of the date of enactment of this section. Final
				procedures shall be adopted within 60 days of the close of said comment
				period.
							(e)DistributionIn distributing funds pursuant to this
				section—
							(1)the Secretary shall, prior to the
				completion of fiscal year 2012, award grants to establish at least one such
				center in each eligible State, provided that satisfactory applications have
				been filed from each eligible State in a timely manner to enable such
				distribution; and
							(2)prior to the completion of fiscal year
				2015, shall award grants to establish at least 2 such centers in each eligible
				State, provided that satisfactory applications have been filed from each
				eligible State in a timely manner to enable such distribution.
							(f)Administration costsA recipient may use not more than 10
				percent of amounts awarded under this section for a project to administer,
				plan, and provide technical assistance for that project funded under this
				section. A recipient may allocate to a subrecipient all or part of the amount
				the recipient may use under this subsection to administer, plan, and provide
				technical assistance for a project.
						(g)Eligible Expenses and Government
				ShareExcept for
				administrative expenses authorized under subsection (f), grants under this
				program shall be only for capital expenses, including buildings, facilities for
				the maintenance and repair of buses and other transit vehicles, off street
				transit vehicle stop space and transit vehicle parking space, passenger seating
				areas, and other capital expenditures as the Secretary may determine
				appropriate. The Government share of capital costs under this section shall be
				100
				percent.
						.
			(b)FundingFrom the Mass Transit Account of the
			 Highway Trust Fund there shall be made available to carry out the program
			 established pursuant to section 5311a of title 49, United States Code,
			 $25,000,000 for fiscal year 2010 and $50,000,000 for each of fiscal years 2011
			 through 2015. All such amounts are to remain available until expended.
			
